412	                          February 8, 2018	                               No. 6

               IN THE SUPREME COURT OF THE
                     STATE OF OREGON

                     In the Matter of J. B.,
                             a Child.
            DEPARTMENT OF HUMAN SERVICES,
                     Respondent on Review,
                                v.
                              A. B.
                      Petitioner on Review.
             (CC J150426; CA A161125; SC S064812)

    On review from the Court of Appeals.*
    Argued and submitted November 7, 2017.
   Sarah Peterson, Deputy Public Defender, Office of Public
Defense Services, Salem, argued the cause and filed the
briefs for petitioner on review. Also on the brief was Shannon
Storey, Chief Defender.
   Inge D. Wells, Assistant Attorney General, Salem, argued
the cause and filed the brief for respondent on review. Also
on the brief were Ellen F. Rosenblum, Attorney General, and
Benjamin Gutman, Solicitor General.
   Before Balmer, Chief Justice, and Kistler, Walters,
Nakamoto, Flynn, and Nelson, Justices, and Shorr, Judge of
the Court of Appeals, Justice pro tempore.**
    WALTERS, J.
    The decision of the Court of Appeals is affirmed.




_______________
	**  On appeal from Washington County Circuit Court, Ricardo J. Menchaca,
Judge. 283 Or App 907, 389 P3d 409 (2017).
	   **  Landau, J., retired December 31, 2017, and did not participate in the deci-
sion of this case. Duncan, J., did not participate in the consideration or decision of
this case.
Cite as 362 Or 412 (2018)	413

    Case Summary: Mother appealed a jurisdictional judgment making the
Department of Human Services the legal custodian of her child. While mother’s
appeal was pending, the juvenile court determined that jurisdiction over mother’s
child was no longer warranted and entered a judgment dismissing the petition.
The Court of Appeals dismissed mother’s appeal as moot. Held: Whether dis-
missal of a wardship renders an appeal moot will depend on the particular cir-
cumstances of the case. If a parent identifies practical effects or collateral conse-
quences that the parent believes will result from the judgment, the burden is on
the department to prove the jurisdictional judgment will have no practical effects
on the rights of the parties and is therefore moot. In this case, the department
met that burden.
    The decision of the Court of Appeals is affirmed.
414	                       Dept. of Human Services v. A. B.

	       WALTERS, J.
	        When a parent appeals from a jurisdictional judg-
ment making the Department of Human Services (the
department) the legal custodian of the parent’s child and
that wardship is subsequently terminated, the depart-
ment may file a motion to dismiss the appeal as moot. In
this case, we conclude that termination of such a wardship
does not necessarily render the appeal moot; whether dis-
missal is appropriate will depend on the particular circum-
stances presented. If a parent identifies practical effects or
collateral consequences that the parent believes will result
from the judgment, then the department has the burden to
persuade the appellate court that those consequences are
factually incorrect or legally insufficient. The burden is on
the department to prove that a jurisdictional judgment will
have no practical effect on the rights of the parties and is
therefore moot. In this case, we conclude that the depart-
ment met that burden. The decision of the Court of Appeals
is affirmed. Dept. of Human Services v. A.B., 283 Or App
907, 389 P3d 409 (2017).
         FACTS AND PROCEDURAL HISTORY
	       We take the facts from the uncontested juvenile
court records and the express findings of the juvenile court.
	       In 2005, the child who is the focus of this proceed-
ing was born. He has an autism spectrum disorder, devel-
opmental delays, including speech delays, and other signifi-
cant health issues.
	       In 2010, when the child was five years old, his
mother and father divorced. Mother had been his primary
caretaker, and she was awarded sole legal custody.
	        In 2015, when the child was 10 years old, the depart-
ment investigated reports that mother was neglecting the
child’s basic needs and risking his safety by allowing him to
have contact with her significant other, L. The department
issued a “founded disposition” based on its administrative
determination that mother had neglected the child through
a “[l]ack of supervision and protection.” The department
then filed a petition to obtain dependency jurisdiction over
Cite as 362 Or 412 (2018)	415

the child and, in allegations A through I, set out specific con-
ditions and circumstances pertaining to both mother and
father that, the department alleged, endanger the child’s
welfare.
	        Mother contested jurisdiction, and a trial was held
based on documentary exhibits submitted by the parties.
On August 28, 2015, the juvenile court issued a letter opin-
ion. At the outset, the court stated that the case posed “a
unique and challenging set of circumstances” because of the
child’s autism diagnosis and the fact that he is nonverbal.
The court also noted that the child “is extremely attached”
to mother. After reciting certain other factual findings, the
court directed that three of the allegations in the petition—
allegations A, B, and I—be amended. The court concluded
that those allegations, as amended, had been proved. The
court also concluded that a fourth allegation—allegation
G—had been proved; it dismissed the remaining allegations.
	        Allegation A was directed to mother’s conduct. As
amended, it read: “The mother is aware that her domestic
partner has a conviction for a sex offense, has threatened to
kill her and her child, has engaged in a pattern of violent,
threatening and mentally unstable behavior that presents
a threat to [the] child’s safety because the mother continues
to allow him in the home and around the child.” The court
sustained that allegation based on the following findings:
L had been convicted of rape in 1992. In December 2014,
mother had applied for and obtained a restraining order
against L alleging that he had made threats to kill her and
her child. Police reports indicated that, around that time, L
had thrown a brick at mother’s door. And, in June 2015, L
had left at least two threatening voice mail messages with
the department.
	        Allegations B and G also were directed to mother’s
conduct. As amended, allegation B read: “The child is in
need of therapeutic treatment that the mother has failed to
provide.” Allegation G alleged that mother “failed to provide
for the educational needs of the child.” The court sustained
both allegations based on the following findings: The child
has autism and a severe developmental language delay for
which treatment is medically necessary. Mother participated
416	                       Dept. of Human Services v. A. B.

in a speech therapy evaluation in January 2014 and thera-
pists recommended a 12-month treatment regimen at two-
to three- times per month. Although mother and her child
attended a couple of appointments in January and February
2014, there was no evidence that mother was following
through, creating a risk of harm that the child’s therapeu-
tic needs were not being met. Mother was home schooling
the child and was enrolled with the home school program in
Multnomah County. However, mother had recently moved
to Washington County, and there was no evidence that the
child was enrolled in an educational program there. Mother
worked with a non-profit organization and agreed to have a
developmental disabilities service worker come to the home
once a month. There was no evidence to suggest that mother
was following through with the child’s speech therapy, and
the child’s current home schooling/educational posture was
unknown.
	        Allegation I pertained to father. As amended, it
alleged that father “is willing to be a custodial resource, but
does not have sole legal custody of the child and is unable to
protect him from the mother’s abusive and neglectful behav-
iors.” Father admitted that allegation.
	        Based on its letter opinion, the juvenile court
entered an amended, corrected judgment nunc pro tunc on
September 9, 2015, finding the child to be within the juris-
diction of the court. The court committed the child to the
legal custody of the department for in-home placement with
mother, pursuant to a safety plan. The court ordered the
department to conduct three unannounced home visits in
the next 90 days, noted its expectation that the department
would be making the personnel decisions with respect to
in-home care providers, and set a permanency hearing for
June 6, 2016.
	        Mother appealed to the Court of Appeals, arguing
that the evidence was insufficient to support the juvenile
court’s jurisdictional findings. While her appeal was pend-
ing, on March 23, 2016, the juvenile court entered what it
labelled a “permanency judgment.” The court found that
mother had cooperated and worked with the department;
that mother “is a minimally adequate parent”; that the
Cite as 362 Or 412 (2018)	417

department had noted no safety concerns with mother; that
mother had actually benefitted from departmental inter-
vention; and that she had the child working with develop-
mental disability services, “which will continue.” The court
concluded that no further review was necessary and ordered
that the “petition [be] dismissed.”
	       In the Court of Appeals, mother’s attorney filed a
notice of probable mootness under ORAP 8.451 informing
the court of the juvenile court’s decision to end the wardship.
The Appellate Commissioner dismissed mother’s appeal, but
mother petitioned for reconsideration. In an affidavit filed
with her petition, mother averred that she had not known of
her attorney’s notice of probable mootness and stated that,
as a result of the court’s jurisdictional judgment, she had
suffered and would suffer what she deemed to be collateral
consequences. In her affidavit, mother stated that the fol-
lowing consequences had occurred or would ensue:
    1.  Her ex-husband had stopped paying child support
        “while DHS was investigating” her, and he had
        made only one small payment since that time. He
        had told her that he did not feel he should have to
        pay child support because she is a neglectful parent.
    2.  When it entered the permanency judgment, the juve-
        nile court had advised her ex-husband to “go across
        the street and file against [her] in family court,”
        and it advised his court-appointed attorney to show
        him how to do that. Having a founded case of child
        neglect on her record would more than likely count
        against her in any child custody cases that happen
        in the future.
    3.  When she was a minor, 25 years earlier, there was a
        founded case of child neglect against her, and, with
        the new case of neglect on her record, it would make
        it appear as if she were a long-term neglectful parent
        and have an impact on any future DHS investigation.
	1
       “Except as to facts the disclosure of which is barred by the attorney-client
privilege, when a party becomes aware of facts that probably render an appeal
moot, that party shall provide notice of the facts to the court and to the other
party or parties to the appeal, and may file a motion to dismiss the appeal.”
ORAP 8.45 (footnote omitted).
418	                       Dept. of Human Services v. A. B.

   4.  Five years before she signed her affidavit, she had
       applied and passed a background check for a volun-
       teer position. With a founded child neglect disposi-
       tion, she is no longer qualified for that position.
   5.  She will be barred from any future employment that
       involves working with children, such as foster par-
       enting, in-home child care, or working as an educa-
       tional assistant.
   6.  There is intense social stigma “that goes along with
       being involved with DHS.” During the time that
       DHS showed up at her door, she was the victim of
       harassment by her property managers, and her
       neighbors refused to talk with her or her child. She
       is constantly concerned with what others will think
       if they should find out about the founded allegations,
       and she no longer feels comfortable visiting her son’s
       providers who were contacted by DHS against her
       wishes. She also is very embarrassed about the
       friends and family who were consulted by DHS.
	        The department did not respond to mother’s peti-
tion for reconsideration, and the Appellate Commissioner
granted reconsideration of the order of dismissal and rein-
stated mother’s appeal. The department revived the issue of
justiciability in its answering brief, requesting dismissal of
mother’s appeal as moot. Mother argued otherwise, advanc-
ing the same concerns that she had identified in her petition
for reconsideration before the Appellate Commissioner. The
Court of Appeals agreed with the department and dismissed
mother’s appeal. A.B., 283 Or App at 908. The court issued a
per curiam opinion stating that a “written discussion of the
competing arguments would not assist the parties, bench, or
bar.” Id. The court said that it was “not persuaded that the
circumstances establish the kind of collateral consequences
that prevent this appeal from being moot.” Id. Mother then
filed a petition for review in this court, which we allowed.
                         ANALYSIS
	       “Determining mootness is one part of the broader
question of whether a justiciable controversy exists.”
Brumnett v. PSRB, 315 Or 402, 405, 848 P2d 1194 (1993).
Cite as 362 Or 412 (2018)	419

One question in that analysis is “whether the interests of
the parties to the action are adverse.” Id. Another question
in that analysis, the question at issue here, is whether “the
court’s decision in the matter will have some practical effect
on the rights of the parties.” Id.
	         Although the parties differ in their views about
how that practical effect is determined, they start with the
mutual understanding that there is at least one circum-
stance in which a categorical rule is appropriate. The United
States Supreme Court has held that “a criminal case is moot
only if it is shown that there is no possibility that any collat-
eral legal consequences will be imposed on the basis of the
challenged conviction.” Sibron v. New York, 392 US 40, 57,
88 S Ct 1889, 20 L Ed 2d 917 (1968). Mother contends that a
similar rule should apply for juvenile court determinations
that a child is within its jurisdiction. She asserts that, like
a criminal conviction, a judicial determination of parental
unfitness will have significant legal consequences and is
inherently stigmatizing. Therefore, mother advocates for a
rule that, when a wardship is terminated, the jurisdictional
judgment is moot only if the department shows that there is
no possibility that any collateral legal consequences will be
imposed.
	        The department takes the opposing view. It con-
tends that, unlike criminal records, juvenile court records
are confidential. And, it argues, a jurisdictional judgment
lacks the direct, adverse legal consequences that a criminal
conviction may impose. As a result, the department contends,
the same presumption of collateral consequences should not
apply. According to the department, when a juvenile court
terminates its jurisdiction and wardship, an appeal of the
underlying jurisdictional judgment ordinarily will be moot.
The department argues that the burden is on the parent to
“establish that non-speculative collateral consequences ren-
der her appeal justiciable.”
	        This is not the first time that this court has
addressed the question of mootness in this context. In Dept.
of Human Services v. G.D.W., 353 Or 25, 32, 292 P3d 548
(2012), this court considered whether a father’s appeal of a
jurisdictional judgment was rendered moot when the juvenile
420	                                Dept. of Human Services v. A. B.

court entered a subsequent order releasing his children from
its jurisdiction. The court recognized that the remedy to
which the father ordinarily would be entitled—reversal and
remand for a new jurisdictional hearing—was not available
because the juvenile court had determined that the father’s
children “no longer needed its protection.” Id. However, that
did not necessarily render the father’s appeal moot. Id. The
juvenile court had found that father had sexually abused
one of his children and had incorporated that finding into
its judgment. Id. As a result, the court reasoned, the father’s
appeal was not moot. Id. The court agreed with the father
that the finding and judgment “can have real and adverse
effects on [the] father, and that those adverse effects may be
prevented if the findings are judicially overturned.” Id.
	        The potential adverse effects on which the court
relied on G.D.W. were threefold. First, the court said, the
state could more easily terminate the father’s parental
rights to the children over whom the court had taken juris-
diction, as well as “any other children he might have in the
future.”2 Id. Second, the court noted, the circuit court had
awarded sole custody of the father’s children to their mother,
with no parenting time to the father. Id. at 31. The court
explained that that decision likely was premised on the
juvenile court’s findings and that, if those findings and the
resulting judgment were to be vacated, the “father’s ability
to reopen the custody and parenting time judgment might
be positively affected.” Id. at 32. Third, the court considered
the social stigma that the father suffers as a result of the
judicial findings to be significant. Id. Although the court
allowed that that stigma might not be sufficient by itself
to preclude mootness, it cited that stigma as an example of
collateral consequences that could follow from the jurisdic-
tional judgment that the father was challenging on appeal.
Id.
	        Thus, in G.D.W., this court did not adopt a presump-
tion favoring either the father or the department. Instead,
	2
       The court cited ORS 419B.502 for that proposition. Dept. of Human Services
v. G.D.W., 353 Or 25, 32, 292 P3d 548 (2012). ORS 419B.502 provides that the
rights of a parent may be terminated without any effort by a social service agency
to help the parent adjust his or her conduct if the court finds that the parent is
unfit by reason of a single incident of “extreme conduct toward any child.”
Cite as 362 Or 412 (2018)	421

the court explored both how the termination of the ward-
ship would affect the relief available to the father on appeal
and the father’s argument that, unless the judgment were
reversed, he would suffer other collateral consequences.
Mother does not disagree with that analysis, but, as indi-
cated, urges us to adopt a more categorical rule that would
eliminate the need for a parent to make the arguments that
the father made in G.D.W.
	         Mother begins by explaining that parents have
a fundamental liberty interest, under the Due Process
Clause of the United States Constitution, in the care, cus-
tody, companionship, and control of their children. Stanley
v. Illinois, 405 US 645, 651, 92 S Ct 1208, 31 L Ed 2d 551
(1972). Mother argues that the department is prohibited
from interfering with that interest unless parents fail to
provide even minimally adequate care. As a result, mother
asserts, a departmental finding of “unfitness” confirmed
in a juvenile court judgment will have legal ramifications
comparable to those that arise from a criminal conviction,
including the following: (1) as long as a jurisdictional judg-
ment stands, it may be judicially noticed in other actions
involving the child and could make it more likely that a
juvenile court would again assert jurisdiction in the future
or that a court would consider it in subsequent custody or
visitation proceedings. ORS 107.137(1)(e) (conferring on a
child’s primary caregiver a preference for sole legal custody
as long as the caregiver is “fit”); ORS 109.119(2)(a) (enti-
tling parent to presumption that the parent acts in the best
interest of child when faced with a third-party custody or
visitation action); (2) a jurisdictional judgment precludes
a parent from challenging an underlying administrative
determination—such as a “founded” disposition—that the
parent abused or neglected her child. See OAR 413-010-
0722(1) (department will not conduct an administrative
review of a founded disposition “when there is a legal find-
ing consistent with the [Child Protective Services] founded
disposition”). Mother contends that a “founded” disposition
may disadvantage the parent in a future departmental
investigation or limit the parent’s employment or volunteer
opportunities. Mother cites for support ORS 419B.035(3)
(authorizing the department to make available its records
422	                       Dept. of Human Services v. A. B.

if necessary to administer its child welfare services);
OAR 413-015-0212 (requiring employees to consult Child
Protective Services supervisor in certain situations);
OAR 407-007-0210(8) (listing individuals subject to an
“abuse check” by the department); OAR 407-007-0290(11)
(a) (identifying prior abuse and neglect investigations as
“potentially disqualifying abuse” that can prevent parents
from serving as a foster care provider); and OAR 407-007-
0410(5)(e),(f) (permitting the department to conduct “abuse
check” of certain volunteers and employees).
	        Mother contends that it is only when a court
reverses a jurisdictional judgment of unfitness that a par-
ent is vindicated and safeguarded from those adverse conse-
quences; a judicial ruling terminating a wardship does not
have that effect. According to mother, a ruling terminating
a wardship is nothing more than an acknowledgement that
the circumstances requiring the assertion of jurisdiction are
no longer present. It is not an indication that there was no
basis for assertion of jurisdiction in the first place.
	        Although mother recognizes that there may be some
circumstances in which the termination of a wardship will
render a parent’s appeal moot, mother contends that those
circumstances are few. For instance, mother suggests, if a
parent challenges only the juvenile court’s disposition and
not its assertion of jurisdiction, a subsequent order termi-
nating the wardship would render the parent’s appeal moot.
Or, mother recognizes, when a parent has been criminally
convicted based on the same conduct that is the basis for
assertion of jurisdiction and does not appeal the conviction,
the parent’s appeal of the jurisdictional judgment may be
moot. In that circumstance, notwithstanding whether the
jurisdictional judgment is reversed, the conviction may
impose the same collateral consequences as the jurisdic-
tion judgment, and thus the jurisdictional appeal may have
no practical effect on the rights of the parties. However,
mother contends, in the ordinary circumstance, a jurisdic-
tional judgment will have significant legally imposed con-
sequences and those consequences should persuade us to
adopt a categorical rule permitting an appeal to proceed
unless the department proves the existence of extraordi-
nary circumstances.
Cite as 362 Or 412 (2018)	423

	         The department responds that the legally imposed
consequences of a criminal conviction are different in nature
from the consequences that mother identifies. The depart-
ment points out that a criminal conviction can, by virtue of
the conviction itself and without consideration of any mit-
igating circumstances, have specified legal consequences.
For instance, a criminal conviction can make an individual
ineligible to serve as a juror, prohibit an individual from
possessing a firearm, and subject an individual to greater
punishment or deportation. ORS 10.030(3)(a)(E) (person
with felony conviction ineligible to serve as a juror in crim-
inal trial); ORS 166.270(1) (making it a crime for a felon
to possess a firearm); ORS 40.355 (permitting a witness to
be impeached by evidence of conviction of certain crimes);
ORS 813.010(5)(a) (certain prior convictions elevate driving
under the influence to a felony); ORS 137.719(1) (presump-
tive life sentence for multiple sex crime convictions); 8 USC
§ 1227(a)(2) (certain criminal convictions render noncitizen
deportable). According to the department, the legal conse-
quences that arise from entry of a jurisdictional judgment do
not have a similar effect. A founded disposition or jurisdic-
tional judgment may be a factor in further legal proceedings
or decisions about whether a parent will obtain employment
or volunteer positions, but neither requires a particular
adverse decision or triggers an automatic prohibition.
	         Although we recognize that there are some findings,
such as the findings of sexual assault in G.D.W., that have
consequences comparable to those that accompany a crim-
inal conviction, we agree with the department that not all
findings of “unfitness” are of that nature. At the same time,
we also recognize that, even if the law does not impose spe-
cific automatic consequences, findings of unfitness may have
an adverse effect on future legal proceedings or on parents’
employment or volunteer opportunities. We do not discount
the practical barriers that a parent who has been judged
“unfit” may face, and they may render an appeal justiciable
in a particular case. However, we do not see those barriers
to be so insurmountable or universal that they persuade us
to adopt the categorical rule for which mother contends.
	         We turn, therefore, to mother’s contention that the
social stigma that accompanies such a judgment justifies
424	                               Dept. of Human Services v. A. B.

a categorical rule. Mother notes that, in civil commitment
appeals, the Court of Appeals has adopted the view that the
stigma that arises from an order of civil commitment is a
sufficiently material consequence to preclude mootness, not-
withstanding the expiration of the period of commitment.
State v. Linde, 179 Or App 553, 555, 41 P3d 440 (2002);
State v. Van Tassel, 5 Or App 376, 385, 484 P2d 1117 (1971).3
Mother asks that we adopt the same view here.
	         Making a determination that juvenile court jurisdic-
tional judgments are inherently stigmatizing would require
us to draw conclusions about how society functions. We have
not always been consistent in our approach to such issues.
For instance, in deciding how a “reasonable person” would
act in a particular circumstance, we have relied on our own
experience and judgment. See, e.g., State v. Backstrand, 354
Or 392, 412-13, 313 P3d 1084 (2013) (using experience and
judgment to determine whether “reasonable person” would
believe officer’s questions intentionally and significantly
restricted liberty). We also have taken judicial notice of set-
tled social science data to provide us with legislative facts
relevant to our analyses. See, e.g., State v. Lawson/James,
352 Or 724, 740, 291 P3d 673 (2012) (taking judicial notice
of data as legislative facts in deciding standard for admissi-
bility of eyewitness testimony).
	        In this case, we understand mother to be asking
that we take the former approach: Mother seems to ask
that we use our experience and judgment to conclude that
a “parental unfitness determination discredits and under-
mines the parent in her protected relationships with her
child and other family members, [and] stigmatizes the
parent with her child, childcare workers, school person-
nel, neighbors, and others.” Mother explains that “[c]hild
neglect and abuse investigations necessarily involve inter-
views and information sharing and gathering with indi-
viduals familiar with the family” and that those persons
“necessarily become aware” of any resulting jurisdictional
judgment. Most profound, mother asserts, is that a judicial
	3
      Mother also notes that this court has accepted review in State v. K. J. B.,
360 Or 851, 389 P3d (2017), a civil commitment case. In K. J. B., this court is
being asked to adopt the Court of Appeals approach to mootness.
Cite as 362 Or 412 (2018)	425

determination of parental unfitness discredits and under-
mines the parent in relationships with immediate family
members and may incite them to infringe on the existing
parent-child relationship.
	        There is no disputing the primacy of the parent-child
relationship and the importance of those bonds. But, we are
not convinced that every action that the department takes
to protect children will be accompanied by significant social
stigma. As the department points out, unlike criminal con-
victions, jurisdictional judgments are not a matter of pub-
lic record. Compare Delehant v. Board on Police Standards,
317 Or 273, 280, 855 P2d 1088 (1993) (“Criminal records
that are not expunged are there for all to see.”), with ORS
419A.252(4)(f) and ORS 419A.255(1)(b) (making the “record
of the case,” which includes “[o]rders and judgments of the
court,” confidential and providing that it “shall be withheld
from public inspection[.]”). Although mother is correct that
there are numerous exceptions to that prohibition, see ORS
419A.255(1)(b), ORS 419B.035(1) (providing exceptions), the
general rule of confidentiality provides parents with some
protection against social stigma that individuals convicted
of crimes do not have.
	        In addition, the findings necessary to a jurisdic-
tional judgment are not equally stigmatizing. For instance,
in this case, the department alleged that father “is willing
to be a custodial resource, but does not have sole legal cus-
tody of the child and is unable to protect the child from
the mother’s abusive and neglectful behaviors.” Father
admitted that allegation, and it was one of the bases for
the juvenile court’s assertion of jurisdiction over the child.
That kind of finding is quite different than a finding that
an individual has violated the law, and we would be hard
pressed to consider that kind of finding to be inherently
stigmatizing. Other findings, like those in G.D.W., are, of
course, at the other end of the spectrum and will certainly
have a stigmatizing effect. In G.D.W., the court expressed
no hesitation in concluding that “the social stigma that
[the] father suffers as a result of the judicial finding that
he sexually abused his daughter is significant.” 353 Or at
32. The range of findings that a juvenile court can make,
however, gives us pause. Mother has not provided us with
426	                       Dept. of Human Services v. A. B.

settled social science demonstrating—and we are unwill-
ing to conclude based on our own knowledge and experi-
ence—that juvenile court jurisdictional judgments are so
inherently stigmatizing that they justify our adoption of a
categorical rule permitting their appeal in all but extraor-
dinary circumstances.
	        That does not mean, however, that we adopt the
contrary categorical rule that a juvenile court’s termination
of wardship renders an appeal moot in all but extraordinary
circumstances. The Court of Appeals has said that “a juve-
nile court’s termination of jurisdiction and wardship ordi-
narily renders the parent’s appeal of the underlying juris-
dictional judgment moot.” Dept. of Human Services v. B.A.,
263 Or App 675, 678, 330 P3d 47 (2014). That statement
may or may not be a correct factual statement, but we do
not understand it to indicate that the Court of Appeals has
adopted a presumption of mootness or imposed a burden
on a parent to prove extraordinary circumstances. To the
contrary, the party moving for dismissal has the burden to
establish that a case is moot. See Brumnett, 315 Or at 407
(noting that moving party had met its burden to prove that
case was moot). That includes establishing that the decision
being challenged on appeal will have no further practical
effect on the rights of the parties.
	        To meet that burden, the department need not imag-
ine all potential collateral consequences that could result
and prove their nonexistence. Rather, when the department
takes the position that termination of a wardship renders
an appeal moot and demonstrates that the child is no longer
subject to departmental control, the appellant parent must
identify any continuing practical effects or collateral conse-
quences that, in the parent’s view, render the appeal justi-
ciable. The department then must meet its burden of persua-
sion. It must demonstrate that the effects or consequences
that the parent identifies are either legally insufficient or
factually incorrect. It will be up to the appellate court to
determine the existence and significance of those effects or
consequences and to decide, as a prudential matter, whether
an appeal is moot. See Couey v. Atkins, 357 Or 460, 355 P3d
866 (2015) (explaining prudential basis for dismissal of most
cases). An appeal is not moot unless the party moving for
Cite as 362 Or 412 (2018)	427

dismissal persuades the appellate court that the dismissal
is warranted.
	         Thus, in G.D.W., the father argued that his appeal
was not moot and raised the potential for continuing prac-
tical effects and collateral consequences. 353 Or at 32. The
department did not persuade us that those effects and con-
sequences were factually incorrect or legally insufficient,
and we concluded that the father’s appeal was not moot. Id.
We take the same approach here.
	        Mother contends that the juvenile court’s adjudica-
tion that she abused and neglected her child with special
needs will have the following practical effects or collateral
consequences: (1) it will disadvantage her in any future
departmental child abuse and neglect proceedings and in
any custody proceedings against the child’s father; (2) it
limits her options for employment or volunteer work requir-
ing a background check; and (3) it stigmatizes her with her
child’s service providers. The department responds that the
consequences on which mother relies are speculative and
that mother therefore has failed to establish collateral con-
sequences that render her appeal justiciable.
	        As we have explained, the burden of persuasion
does not lie with mother. She has done what is necessary
by identifying the collateral consequences that she believes
she will face. The burden is on the department to persuade
us that those consequences are factually incorrect or legally
insufficient. For the reasons that follow, we conclude that
the department has met that burden here.
	        The first consequence that mother raises is the one
that we find most concerning. It seems to us that the three
findings that the juvenile court made about mother could
affect the department’s evaluation of her conduct in the
future. The court found that (1) mother presented a threat
to her child’s safety because she “is aware that her domestic
partner has a conviction for a sex offense, has threatened to
kill her and her child, has engaged in a pattern of violent,
threatening and mentally unstable behavior that presents
a threat to [the] child’s safety because the mother contin-
ues to allow him in the home and around the child”; (2) the
“child is in need of therapeutic treatment that the mother
428	                         Dept. of Human Services v. A. B.

has failed to provide”; and (3) mother “failed to provide for
the educational needs of the child.” In a future investigation
of similar conduct, it is possible that the department will
consult its records and those of the juvenile court. In that
instance, the department may be aware of those findings
and could be more inclined to assert jurisdiction because of
them. However, unlike the findings of sexual abuse made
in G.D.W., the findings that the court made in this case do
not affect the standard that the department must apply in
evaluating mother’s conduct or the assistance the depart-
ment must provide. And, we are persuaded that, if the
department considers allegations concerning mother in the
future, the existence of the findings and judgment will not
be significantly disadvantageous. In consulting its records
and the juvenile court records in the future, the department
would consider not only the finding that, at one point in
time, mother had neglected some of her parental duties, but
also the finding that her child is “extremely attached” to her.
The department would be apprised that, when offered assis-
tance, mother quickly took advantage of and benefitted from
the developmental disability services that were provided.
It also would know that the juvenile court had terminated
the child’s wardship before its planned review date and dis-
missed the case based on a finding that the department had
no continuing safety concerns. The challenges that mother
faces in raising a child with the special needs that her child
has are enormous, and the departmental and juvenile court
records demonstrate mother’s sincere commitment to do
everything that she can for him. We are persuaded that the
jurisdictional judgment will not have a significant practical
effect on her rights.
	        We also are persuaded that there is little likelihood
that the jurisdictional judgment will affect mother’s right to
sole custody in the future. We do not, however, base our deci-
sion solely on the fact that father has not yet filed for custody.
In G.D.W., the father was found to have sexually abused his
daughter, and he in fact lost custody of his children. 353 Or
at 30-31. However, that factual finding was not necessary to
the court’s holding. Id. at 32. The court said that, if the find-
ings and judgments were to be vacated, the “father’s ability
to reopen the custody and parenting time judgment might
Cite as 362 Or 412 (2018)	429

be positively affected.” Id. In this case, mother also might
be in a better position to resist a motion by father if the
jurisdictional judgment were reversed. However, the record
does not establish that father has any interest in challeng-
ing mother’s sole custody or that it would give him any basis
to do so. The record establishes that mother always has been
the child’s primary parent, that he is “extremely attached”
to her, and that, even when the court had concerns about the
child, it placed him with her and not his father. The court
terminated the wardship because it did not have continu-
ing safety concerns and found mother to be a “fit” parent.
Those facts mitigate the effect that the jurisdictional judg-
ment could have in any future domestic relations proceeding
between the parents.
	         Mother also is concerned about legal limitations
on her options for employment or volunteer work and notes
that various laws or regulations may require a background
“abuse” check, should mother apply for positions in the
future. However, in our view, it is unlikely that the juvenile
court’s findings and judgment would disqualify mother from
positions for which she might apply. Again, our reasoning
is not based on the fact that mother has yet to be turned
down for such a position; a party need not demonstrate that
a collateral consequence already has occurred to maintain
an appeal. Rather, our reasoning is based on our reading of
the law and the limits that it imposes. If the law clearly lim-
ited mother’s options for paid or volunteer work, we would
be persuaded of the judgment’s continuing practical effects.
But we do not interpret the law to which mother points as
establishing such clear limits.
	        Finally, we consider the social stigma that mother
experiences. Mother relies on the stigma “that goes along
with being involved with DHS.” However, the only stigma
that is relevant to the question of mootness is the stigma
that accompanies entry of the jurisdictional judgment and
that could be affected by its reversal. The child was not
removed from mother’s care, and mother does not claim that
those in her immediate family or those who work with her
child know of, necessarily will know of, or have discredited
her as a result of the jurisdictional judgment. Instead, she
says that she is constantly concerned with what others will
430	                       Dept. of Human Services v. A. B.

think if they should find out about the founded allegations.
We appreciate mother’s understandable worry, but the law
provides her with some protection against disclosure. Given
the concerns that mother has identified, the department has
met its burden to persuade us that, in this case, the jurisdic-
tional judgment will not have practical effects on mother’s
rights.
	       The decision of the Court of Appeals is affirmed.